NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with
                              Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted February 6, 2008
                             Decided February 6, 2008

                                       Before

                 Hon. KENNETH F. RIPPLE, Circuit Judge

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge

                 Hon. DIANE S. SYKES, Circuit Judge

No. 07-2019
                                              Appeal from the United States District
UNITED STATES OF AMERICA,                     Court for the Eastern District of
    Plaintiff-Appellee,                       Wisconsin

      v.                                      No. 06-CR-303

DuJUAN WILLIAMS,                              Lynn Adelman,
    Defendant-Appellant.                      Judge.


                                     ORDER

       DuJuan Williams pleaded guilty to possession with intent to distribute in
excess of 50 grams of crack cocaine. See 21 U.S.C. § 841(a)(1). Pursuant to a plea
agreement, the government dismissed an additional charge that Williams was a
felon in possession of a firearm, see 18 U.S.C. § 922(g), and did not pursue any
penalty enhancement for his prior convictions, see 21 U.S.C. § 851. The district
court found that the applicable guidelines range for Williams’s offense was 121-151
months’ imprisonment, but after considering the factors contained in 18 U.S.C.
§ 3553(a), the court imposed a sentence of 120 months, the mandatory minimum by
statute, see § 841(b)(1)(A). Williams filed a notice of appeal, but counsel now moves
to withdraw because he cannot discern a non-frivolous basis for appeal. See Anders
v. California, 386 U.S. 738 (1967). We invited Williams to respond to counsel’s
motion, see CIR. R. 51(b), but he has not done so. Counsel’s supporting brief is
No. 07-2019                                                                      Page 2

facially adequate, so we limit our review to the potential issues it identifies. See
United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

       Counsel first considers whether Williams could challenge the voluntariness of
his guilty plea. Counsel is correct, however, that he cannot proceed to consider such
a challenge because, after discussing the appeal with Williams, Williams did not
ask counsel to pursue the argument in light of its associated risks. See United
States v. Knox, 287 F.3d 667, 670-71 (7th Cir. 2003). Accordingly, we examine it no
further.

       Counsel also correctly determines that any challenge to the reasonableness of
Williams’s sentence would be frivolous. At sentencing, Williams advanced a policy
argument against the then-applicable 100:1 crack-to-powder cocaine ratio, and he
argued that the mandatory minimum of 120 months was adequate punishment for
his offense. Williams did not otherwise dispute the calculation of his applicable
guidelines range. After a thorough review of the § 3553(a) factors, the district court
gave Williams the sentence he asked for—120 months—which was one month below
the guidelines range. The court was free to impose a sentence below the guidelines
range based upon Williams’s § 3553(a) arguments, including his policy arguments,
provided they showed that his guidelines sentence was greater than necessary. See
Kimbrough v. United States, 128 S. Ct. 558, 573-74, 575-76 (2007). But the district
court was not free to go below the mandatory minimum sentence provided by
statute, and therefore the district court’s sentence cannot be unreasonably high
when the court was not empowered to impose a lesser term. See United States v.
Cannon, 429 F.3d 1158, 1160-61 (7th Cir. 2005); United States v. Lee, 399 F.3d 864,
866 (7th Cir. 2005).

      Counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.